Under a charge for murder appellant resorted to a writ ofhabeas corpus for bail, upon the hearing of which he was remanded to custody. From that judgment he prosecutes this appeal.
We have carefully read the evidence, but in view of the fact that the case may be tried before a jury we refrain from discussing the evidence or our reason for the conclusion that we have reached. We are of opinion that appellant should have been granted bail, and, therefore, the judgment is reversed and appellant is admitted to bail in the sum of ten thousand dollars. The sheriff of Galveston County, or officer having appellant in custody, will take and approve his bond in the above amount in the terms of the law, upon the giving of which appellant will be discharged from custody.
Reversed and bail granted.
Bail granted. *Page 42